               Case 3:20-cr-00241-WHA Document 16 Filed 06/19/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTINA LIU (CABN 308362)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7199
 7        FAX: (415) 436-7234
          christina.liu@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                          ) CASE NO. 20-MJ-70282; 20-CR-241 WHA
                                                        )
14           Plaintiff,                                 ) JOINT STATUS REPORT
                                                        )
15      v.                                              )
                                                        )
16   FASI FOTU,                                         )
                                                        )
17           Defendant.                                 )
                                                        )
18

19           On June 11, 2020, the parties in this matter submitted a joint status report to the Court in light of
20 recent case developments. See Dkt. No. 13 (Joint Status Report). On the same day, the Court vacated

21 the preliminary hearing deadlines and ordered the parties to submit a second status report on June 19,

22 2020. See Dkt. No. 14 (Order). The parties submit this joint status report pursuant to that order, and

23 stipulate to the following supplemental information:

24           On June 16, 2020, a grand jury in this district indicted defendant Fasi Fotu on one count of felon
25 in possession of firearm and ammunition, in violation of 18 U.S.C. § 922(g). Dkt. No. 15 (Indictment).

26 The Clerk’s Office filed this indictment on the open case docket on June 18, 2020. See id. Defense

27 counsel has received notice of this indictment.

28           With respect to the preliminary hearing, as stipulated in the prior joint status report and pursuant

     JOINT STATUS REPORT                               1
     20-MJ-70282; 20-CR-241 WHA
              Case 3:20-cr-00241-WHA Document 16 Filed 06/19/20 Page 2 of 3




 1 to the Court’s order on May 14, 2020, the time period for holding a preliminary hearing in this matter

 2 will expire on June 21, 2020. See Joint Status Report at 2; Dkt. No. 10 (Min. Entry). Because defendant

 3 was indicted on June 16, 2020, there is no longer a need for the Court to conduct a preliminary hearing,

 4 see Fed. R. Crim. P. 5.1(a)(2) (requiring preliminary hearing unless defendant is indicted), and there are

 5 no related time period issues that the Court need address, see Fed. R. Crim. P. 5.1(d) (allowing

 6 magistrate judge to extend time period for holding preliminary hearing); Min. Entry (noting the Court’s

 7 order to extend the time period for holding a preliminary hearing in this matter); Joint Status Report

 8 (stipulating that the time period for holding a preliminary hearing will expire on June 21, 2020).

 9          With respect to the timing of the filing of the indictment, as referenced in the prior status report

10 and as the United States reported to the Court at the May 29, 2020 status conference, 18 U.S.C.

11 § 3161(b) provided the United States an extension of the 30-day time period to file an indictment by an

12 additional 30 days. See Joint Status Report at 2; see also Dkt. No. 12 (Min. Entry). In this case,

13 defendant was transferred into federal custody on May 1, 2020. Joint Status Report at 2. Thus, the

14 June 18, 2020 filing of the indictment in this matter occurred before the expiration of the time period for

15 doing so, and there are no related time period issues that the Court need address. See 18 U.S.C.

16 § 3161(b) (requiring that indictment be filed within 30 days from date of arrest, and allowing additional

17 30 days if no grand jury had been in session during those initial 30 days).

18          With respect to the time period for holding trial, there are also no time period issues that the

19 Court need address. The Speedy Trial Act provides, in a case in which a plea of not guilty has been

20 entered, that trial must commence within seventy days from the filing date of the indictment, after

21 accounting for any appropriate exclusions of time. See §§ 3161(c)(1), (h). Here, the seventy-day time

22 period has not commenced because defendant has not been arraigned on the indictment and has not

23 entered a plea of not guilty. See id.

24          As of the time of this filing, it is the understanding of counsel that defendant is not presently at

25 Santa Rita Jail, where he was previously in federal custody for this matter, because he was recently

26 transferred to San Francisco County Jail to face pending state charges in an unrelated case. See Joint

27 Status Report at 1, 3 (referring to transfer request from the San Francisco County Superior Court);

28 Alameda County Sheriff’s Office, Inmate Locator, available at https://www.acgov.org/sheriff_app (last

     JOINT STATUS REPORT                              2
     20-MJ-70282; 20-CR-241 WHA
              Case 3:20-cr-00241-WHA Document 16 Filed 06/19/20 Page 3 of 3




 1 accessed June 19, 2020) (showing no records of an inmate named Fasi Fotu at Santa Rita Jail).

 2          Thus, defendant is not at Santa Rita Jail awaiting further federal criminal proceedings in this

 3 matter, but rather has been transferred to San Francisco County Jail to face the unrelated state charges

 4 mentioned above.

 5

 6                                                *          *     *

 7

 8          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 9 counsel for defendant to file this joint status report.

10

11 DATED:           June 19, 2020                            /s/ Christina Liu                  ___
                                                             CHRISTINA LIU
12                                                           Assistant United States Attorney

13
     DATED:         June 19, 2020                            /s/ with permission                ___
14                                                           JULIA JAYNE
                                                             Counsel for Defendant Fasi Fotu
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATUS REPORT                              3
     20-MJ-70282; 20-CR-241 WHA
